Bylaws of Almasani Al Kobra Mining Company A Closed Joint Stock Saudi Company (Issued pursuant to Ministerial Resolution No. 583 dated 01/05/1385 H. and amendments thereto, and in conformity with Article 51 of the Companies Law) Part “1” Incorporation of the Company Article “1”: A Saudi Joint-Stock Company shall be incorporated in accordance with the provisions of these Bylaws and the provisions of the Companies Law, as follows: Article “2”: The Company’s Name shall be Almasani Al Kobra Mining Company, a closed joint stock company. Article “3”: Production of silver alloys, gold alloys, copper concentrates, and zinc concentrates pursuant to SAGIA Licence No. 993/2 dated 16/7/1428 H. Article “4”: The Company may have an interest in or participate in any manner whatsoever with corporations or companies engaged in activities which are similar to its activities or which may help the Company achieve its objects. Further, the Company may own shares in and merge with or purchase such companies. Further still, the Company may have an interest in or participate in any manner whatsoever with other companies provided that such interest or participation shall not exceed 20 % of its free reserves nor 10 % of the capital of companies in which the Company is participating; and provided further that the total of such participation shall not exceed the value of such reserves and that the same be brought before the 1st Ordinary General Meeting. Article “5”: The Company’s Head office shall be located in the city of Jeddah. However, the Board of Directors may establish branches, offices or agencies for the Company within or without the Kingdom of Saudi Arabia. Article “6”: The term of the Company shall be Ninety Nine (99) Gregorian years commencing from the date of the Minister of Commerce’s resolution announcing the formation of the Company, which term may be extended under a resolution adopted by the Extraordinary General Meeting of Shareholders, at least one year prior to the expiration of the Company’s Term. Part “2” Capital and Shares Article “7”: The declared Capital of the Company shall be Four Hundred Fifty Million Saudi Riyals (SR450,000,000.00) divided into 45,000,000.00 shares of equal value of SR 10 each. Article “8”: The founder shareholders have subscribed for the entire 45,000,000 shares of the Company and paid up the amount of Two Hundred Twenty Five Million Saudi Riyals (SR225,000,000.00) representing 50% of the value of the entire shares, deposited with Albank Alsaudi Alfransi in the name of the Company under incorporation. The founder shareholders agree to pay the remaining balance of the Capital amounting to Two Hundred Twenty Five Million Saudi Riyals (SR225,000,000.00) representing 50% of the value of the entire shares pursuant to the resolution of the Board of Directors. Article “9”: Subject to the approval of the competent authorities, the Company may issue non-voting preferred shares not exceeding 50% of the Company’s capital. In addition to their right to share the net dividends distributed on ordinary shares, the holders of preferred shares shall be entitled to the following: a- The right to receive a certain percentage of the net profits, not less than 5% of the share par value after deduction of the statutory reserve and before any distribution of the profits of the Company. b- The right of priority to recover the value of their shares in capital upon liquidation of the Company and to receive a certain percentage of the liquidation proceeds. The Company may purchase said shares in accordance with such principles and in such manner as set forth in the Issue Decision. It is however provided that the Issue Decision shall not include any provision putting the shareholder under the obligation to sell his shares and thatthe said shares shall not count in the quorum required for the Company’s General Meeting provided for in Articles “37 & 38” of these Bylaws. Article “10”: Shares shall be of a nominal value. A share may not be issued in an amount less than the nominal value thereof; however, a share may be issued in an amount exceeding the nominal value thereof. In the latter case the difference is added to the statutory reserve even if such reserve has reached the ceiling. A share is indivisible vis-à-vis the Company. If a share is held by a number of persons, they shall elect one from amongst themselves to represent them in exercising the rights attached to such share, provided that such persons shall be jointly responsible for all the obligations arising from the acquisition of such share. Article “11’: Shares shall be negotiable once the certificates appertaining thereto are issued. However, shares given against contributions in kind or cash shares subscribed to by the incorporators shall not be negotiable before the publication of the balance sheet and the profit and loss statement for two consecutive years each consisting of at least twelve months as from the date of incorporation of the Company. The provisions of this Article shall also apply to such shares as subscribed to by the incorporators in case the capital of the Company is increased before the expiry of the period of suspension as to the remaining period. An annotation shall be made on these instruments indicating their type, date of Company’s incorporation and the period during which they shall remain non-negotiable. However, during the period of suspension, title to shares in cash may, in accordance with the legal provisions for the sale of rights, may be transferred from one incorporator to another, or to a director for the purpose of submitting same as security to the management, or from the heirs of a deceased incorporator to a third party. Article 12: Nominal shares shall be transferred by entering them into a Shareholders Registerincluding the Shareholders’ names, nationalities, professions, domiciles, and addresses, the shares numbers, and the value paid up on such shares. An annotation to that effect shall be made on the share instrument. The transfer of title to the share shall be effective vis-à-vis the Company or third parties from the date of its entry into said Register or from the date of the consummation of transfer procedures by means of the Electronic Shares System. Subscription or title to shares shall be interpreted as an acceptance by the Shareholder of the Bylaws of the Company and as a commitment by the Shareholder toward the resolutions issued by the Shareholders Meetings pursuant to the provisions of these Bylaws, whether such resolutions were adopted in the presence of the Shareholder or in his absence, and regardless whether such resolutions are acceptable or unacceptable to the Shareholder. Article 13: The Company shall issue share certificates serially numbered, signed by the chairman of the Company’s board of directors, and sealed with theCompany’s stamp. In particular, each certificates shall include the number and date of the Ministerial Decision approving the incorporation of the Company, its share capital, the number of shares into which the capital is divided, the share nominal value, the value paid thereof, a summary of the Company’s objects, the Company’s Head Office, and the Company’s Term. The share certificates may have coupons with serial numbers reflecting the number of the shares attached thereto. Article “14”: If a shareholder fails to pay the share value on the due date thereof, the Board of Directors may, after giving him notice by registered letter, sell such share at a public auction. Nevertheless, a defaulting shareholder may, up to the date fixed for the auction, pay the amount due from him plus the expenses incurred by the Company. The Company shall recover from the proceeds of the sale such amounts as are due to it and shall refund the balance to the shareholder. If the proceeds of the sale fall short of the amounts due, the Company shall have a claim on the entire fortune of the shareholder for the unpaid balance. The Company shall cancel the share so sold, issue the purchaser a new share bearing the serial number of the cancelled share and make an annotation to this effect in the share register. Article 15: The Extraordinary Meeting may upon satisfying itself of the feasibility study and subject to the approval of the competent authorities resolve to increase the Company’s Capital on one or more occasions by issuing new shares at the same nominal value, provided however that the entire initial capital shall have been paid up and that the provisions of the Saudi Companies Law be observed. There shall be indicated in the increase resolution the manner in which the capital shall be increased. The shareholders shall have the priority right of subscription to the new cash shares and they shall announce such priority right in a daily newspaper, including the increase resolution and the subscription terms, as well as their desire to exercise their priority right within fifteen days from the date of publication of said announcement. Such shares shall be distributed amongst the initial shareholders who subscribed to such shares in proportion to the initial shares they hold, provided however that the number of shares they will acquire be not more than the new shares they subscribed to. The remaining balance of the new shares shall be offered for public subscription. Article “16”: Pursuant to a resolution by the Extraordinary General Meeting, adopted on the basis of acceptable justifications and subject to the approval of the Minister of Commerce, the Company’s capital may be reduced if such capital is in excess of the Company’s needs, or if the Company incurs losses. The resolution for reduction shall be adopted only after a reading of the auditor’s report indicating the reasons necessitating such reduction, the liabilities of the Company, and the effect of the reduction on such liabilities, and it shall be in accordance with the Companies Law. The resolution shall also indicate the way the reduction is effectuated. If the reduction of capital is due to the capital being in excess over the Company’s needs, the creditors must be invited to raise their objections thereto within sixty days from the date of publication of the resolution for reduction in a daily newspaper circulated in the locality of the head office of the Company. If any creditor objects (to the reduction) and submits to the Company, within the said period, the documents substantiating his claim, the Company must pay his debt if it is due and payable or submit adequate security for payment if it is payable at a future date. Part “3” Board of Directors Article “17”: The Company’s management shall be undertaken by a Board of Directors to be comprised of eight (8) members appointed by the Ordinary General Meeting for a term not exceeding three (3) years. As an exception, the term of the 1st Board of Directors shall be five (5) years commencing from the date of the Ministerial Decision announcing the incorporation of the Company and the appointment of the Company’s Constituent Assembly. Article “18”: A director must be a holder of a number of the Company’s shares of a nominal value not less than Ten Thousand Riyals. Such shares shall, within thirty days from the date of appointment of the director, be deposited in a bank designated by the Minister of Commerce. These shares shall be set aside to cover the directors’ liability, and shall remain non-negotiable until the lapse of the period specified for hearing the action in liability provided for in Article “76” of the Companies Law, or pending the award of a decision on such action. If a director fails to submit such security shares within the period specified, his membership shall be forfeited. Article “19”: Board Membership shall terminate upon the expiry of the term thereof or upon the director’s resignation, death, or failure to attend four (4) consecutive meetings without a justifiable excuse, or on account of disqualification in accordance with the provisions of any law applicable in Saudi Arabia. If the office of a director becomes vacant, the board may appoint a temporary director to fill such vacancy, provided that such appointment be brought before the first Ordinary General Meeting. The new director shall complete the unexpired term of his predecessor.
